Citation Nr: 0728135	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 27, 2005 
for an increased evaluation of 10 percent for postoperative 
residuals of appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  At that time, the issue of increased rating for 
the service-connected right thigh scar was withdrawn from 
appellate consideration.  



FINDINGS OF FACT

1.  No timely appeal was filed from the December 2004 rating 
decision which denied a compensable rating for postoperative 
residuals of appendectomy.

2.  A claim for increased rating was filed by the veteran on 
July 27, 2005.  

3.  There is no objective medical evidence dating from the 
year prior to July 27, 2005, showing that the veteran's 
postoperative residuals of appendectomy increased in severity 
during that period.  


CONCLUSION OF LAW

An effective date prior to July 27, 2005, is not warranted 
for the grant of a 10 percent rating for the veteran's 
postoperative residuals of appendectomy.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In May 2003, the veteran was provided with notice as it 
pertained to his claim of an increased rating for 
postoperative residuals of an appendectomy.  He was not 
provided with notice of the type of information and evidence 
necessary to assign a disability rating or effective date.  
The Board points out that this type of notice was not 
provided to the veteran until March 2006.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, and VA 
medical records.  The veteran was also provided with VA 
examinations of his scars.  Additionally, the veteran was 
provided with a travel board hearing before the undersigned 
veterans law judge.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis

An August 1969 rating decision granted service connection for 
postoperative residuals of an appendectomy, and assigned a 
noncompensable evaluation, effective July 27, 1969.  In April 
2004, the veteran submitted a claim for a compensable 
evaluation for his postoperative residuals of an 
appendectomy, stating his scars from the appendectomy were 
tender.  A December 2004 rating decision continued the 
veteran's noncompensable rating.  On July 27, 2005, the 
veteran submitted another claim for a compensable rating for 
his postoperative residuals of an appendectomy, stating that 
he would like to "reopen" his service-connected 
appendectomy scar claim with "new and material" evidence.  
By a rating decision dated September 2005, the RO granted a 
compensable rating of 10 percent effective July 27, 2005, 
based on an August 29, 2005 VA examination.

The veteran contends that the effective date for his 10 
percent rating assigned for his service-connected 
postoperative residuals of an appendectomy should be granted 
back to the date of his discharge from active duty since he 
has had pain ever since the surgery.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form.  38 U.S.C.A. § 5102(a); 38 
C.F.R. § 3.150(a).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 
3.155(a).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Part 4, 
Code 7804.  

The veteran submitted VA treatment records dated May 2002 
through September 2006.  These records are silent to any 
complaints of pain in the abdomen.  Specifically, the records 
consistently noted that the veteran did not complain of any 
abdominal pain upon treatment.  For example, records dated 
August 2003, February 2004, and September 2006 indicated that 
a review of systems were unremarkable for abdomen pain and no 
abnormalities were recorded.  In February 2006 the veteran 
reported that his abdominal pain had resolved.

The veteran was afforded a VA examination in November 2004.  
The examiner noted a paraumbilical scar extending 5.5 
centimeters (cm) above and 5.5 cm below the umbilicus, 
vertically placed just to the right of the umbilicus, with a 
width of 1.2 cm.  The examiner also noted somatification with 
ongoing myalgia and muscle pain in the region of the abdomen 
scar.  Upon examination there was no pain in the 
paraumbilical laparotomy scar, no adherence to underlying 
tissue, no ulceration or breakdown, no functional limitation, 
and no disfigurement.  The examiner also stated that the 
paraumbilical scar associated with the veteran's laparotomy 
was healthy and there was no indication that it was the 
source of any disability.  As stated above, the examiner 
attributed the veteran's complaints of pain and guarding to 
somatification. 

The veteran was afforded a second VA examination in July 
2005.  Examination revealed a soft abdomen with normal bowel 
sounds and a general slight tenderness to pressure, but no 
distention and no evidence of a hernia.  The examiner noted a 
midline surgical scar, approximately 1 cm wide and 10 cm in 
length.  There was slight tenderness in the general area of 
the scar and slight hyperpigmentation of the scar tissue, but 
no organ enlargement and no masses in the abdomen.  
Additionally, there was no elevation or keloid formation in 
the scar, as well as no breakdowns, no ulcerations, and no 
underlying tissue changes.  Generally, the examiner noted 
that the scar had good texture and adherence.  The examiner 
provided a diagnosis of a tender and somewhat painful 
exploratory laparotomy scar with no other residuals.  

The veteran was afforded a hearing before the undersigned 
veterans law judge in February 2007.  During his hearing, the 
veteran testified that he had pain in the region of his scar 
since his surgery in service.  The veteran also stated that 
he disagreed with his November 2004 VA examination finding 
that no painful scar was found.  He also stated that his 
claim for an increased rating dated July 27, 2005 was 
intended as a notice of disagreement to a December 2004 
rating decision.

As noted above, under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, the effective date of an award of an increased 
rating is the date of claim for increase, July 27, 2005, or 
the date that entitlement arose, whichever is later, except 
that if an increased disability is shown, and if a claim is 
filed within a year of that increase, the increased rating 
may be assigned from the date the increased disability is 
shown.  

In this case, there is no evidence of increased disability 
associated with the veteran's postoperative residuals of an 
appendectomy in the year prior to July 27, 2005.  VA medical 
records consistently noted that the veteran did not complain 
of any pain in his abdomen.  The November 2004 VA examiner 
noted that the veteran complained of pain in the general area 
of his scar, but opined that the pain was more likely due to 
somatification as the scar was healthy upon examination and 
there was no indication that it was the source of any 
disability.  It was not until his August 2005 VA examination 
that any objective tenderness in the general area of the scar 
was noted, thus meeting the criteria set forth in Diagnostic 
Code 7804 (painful on examination).  Thus, the July 27, 2005, 
the date of claim, is the earliest date that may be assigned 
for the award of an increased rating of 10 percent under 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The Board has given careful consideration to the veteran's 
argument that he intended his July 2005 communication to 
serve as a notice of disagreement with the December 2004 
rating decision.  The requirements for a notice of 
disagreement, set forth above, were not satisfied by this 
document, which neither expressed disagreement with that 
rating decision nor a desire for appellate review.  To the 
contrary, it indicated that the veteran was intending to file 
a claim for increased rating based on "new and material" 
evidence.  In sum, July 27, 2005 is most properly found as 
the date of claim for increased rating.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an earlier effective date for an increased 
evaluation of postoperative residuals of appendectomy, 
currently evaluated and 10 percent disabling effective July 
27, 2005, is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


